ORDER
This matter originated in this court on the filing of a report by the Commission on Continuing Legal Education (the “commission”) pursuant to Gov.Bar R. X(6)(A)(1)(b) and (A)(2)(d). The commission réeommended the imposition of sanctions against certain attorneys, including the above-named respondent, for failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing Legal Education, for the 2000-2001 reporting period.
On November 6, 2002, pursuant to Gov.Bar R. X(6)(B)(1), this court issued to the respondent an order to show cause why the recommended sanction should not be adopted by the court and an order so entered against the respondent. Respondent filed objections to the commission’s recommendation. On March 11, 2003, this court entered an order against respondent adopting the recommendation that respondent pay a sanction in the amount of $430.00 for failure to comply with Gov.Bar R. X during the 2000-2001 reporting period. On March 20, 2003, the commission filed a motion to modify the recommended sanction, requesting that the court modify its order to a monetary sanction of $250.00. On consideration thereof,
IT IS ORDERED by the court that the motion to modify of the commission be granted. On or before 30 days from the date of this order, respondent shall pay to the Commission on Continuing *1553Legal Education, by certified check or money order, the imposed sanction in the total amount of $250.00.
IT IS FURTHER ORDERED that the Clerk of the court shall record the respondent’s status on the roll of attorneys as “NOT IN GOOD STANDING” until such time as the respondent has complied with this order but that this order shall not be considered a disciplinary order pursuant to Gov.Bar R. V or Gov.Bar R. X(6)(H).
IT IS FURTHER ORDERED that the Commission on Continuing Legal Education shall notify the Clerk of this court when payment of the imposed sanction has been made by respondent.